     Case: 1:21-cv-02674 Document #: 3 Filed: 05/18/21 Page 1 of 1 PageID #:461




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN ILLINOIS

NATIONAL ASSOCIATION OF                                    )
PROFESSIONAL ALLSTATE                                      )
AGENTS, INC., an association,                              )
SCOTT VERBARG, an individual,                              )
ROSS SHALES, an individual, BRAD                           )
REHONIC, an individual, and JOSEPH                         )
REHONIC, an individual,                                    )
                                                           )          No.
                              Plaintiffs,                  )
                                                           )
               -vs-                                        )
                                                           )
ALLSTATE INSURANCE COMPANY,                                )
                                                           )
                              Defendant.                   )

                                 ENTRY OF APPEARANCE

       Now comes Brent D. Holmes of Heller, Holmes & Associates, P.C., and enters his

appearance on behalf of the Plaintiffs National Association of Professional Allstate Agents, Inc.,

and Association, Scott Verbarg, an individual, Ross Shales, an individual, Brad Rehonic, an

individual and Joseph Rehonic, an individual.

                                      National Association of Professional Allstate Agents, Inc.,
                                      et al, Plaintiffs,

                                      By: /s/ Brent D. Holmes
                                      BRENT D. HOLMES #3122381
                                      HELLER, HOLMES & ASSOCIATES, P.C.
                                      1101 Broadway Avenue
                                      P. O. Box 889
                                      Mattoon, IL 61938
                                      Phone: 217-235-2700
                                      Fax: 217-235-0743
                                      brent@hhlawoff.com
                                      bopp 23017 5.17.21 entry of appearance/slr
